220 Ga. 620 (1965)
140 S.E.2d 856
TAYLOR
v.
NOLAND et al.
22782.
Supreme Court of Georgia.
Submitted January 11, 1965.
Decided February 4, 1965.
A. H. Leatherwood, Sr., for plaintiff in error.
Noland & Coney, John L. Coney, contra.
GRICE, Justice.
This is a suit by a property owner against his security deed grantee, the assignee of the security deed and note, and the assignee's attorneys. The only assignment of error in the bill of exceptions is upon the granting of the attorneys' motion for summary judgment which eliminated them from the case. Since the only relief sought against the attorneys was injunction against the sale of the property pursuant to the power of sale in the security deed and it appears that no supersedeas was granted and that such sale has already occurred, the issue raised by the bill of exceptions is now moot and the writ of error will be dismissed. Webb v. Housing Authority of the City of Atlanta, 219 Ga. 51 (131 SE2d 547).
Writ of error dismissed. All the Justices concur.